UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 15-7799


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

SOLOMON DUKES, JR., a/k/a Junior,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. David C. Norton, District Judge.
(2:94-cr-00589-DCN-2; 2:12-cv-00924-DCN)


Submitted:   March 4, 2016                 Decided:   March 9, 2016


Before WILKINSON and NIEMEYER, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


William C. Wood, Jr., NELSON MULLINS RILEY & SCARBOROUGH LLP,
Columbia, South Carolina, for Appellant.         William Norman
Nettles, United States Attorney, Columbia, South Carolina, Peter
Thomas Phillips, Assistant United States Attorney, Charleston,
South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Solomon Dukes, Jr., seeks to appeal the district court’s

order dismissing as successive and untimely his 28 U.S.C. § 2255

(2012) motion.        The order is not appealable unless a circuit

justice or judge issues a certificate of appealability.                           See 28

U.S.C. § 2253(c)(1)(B) (2012).                 A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional right.”          28 U.S.C. § 2253(c)(2) (2012).

      When   the    district     court    denies     relief     on    the   merits,    a

prisoner     satisfies        this     standard        by     demonstrating         that

reasonable     jurists       would     find     that    the     district          court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                  When the district court

denies     relief     on     procedural        grounds,      the     prisoner        must

demonstrate    both      that    the     dispositive        procedural      ruling    is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.               Slack, 529 U.S. at 484-85.

      We have independently reviewed the record and conclude that

Dukes has not made the requisite showing.                    Accordingly, we deny

a   certificate     of     appealability       and   dismiss    the    appeal.         We

dispense     with    oral     argument     because      the     facts       and    legal




                                           2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3